Title: From James Madison to James Madison, Sr., 25 June 1779
From: Madison, James
To: Madison, James, Sr.



Hond Sir
Williamsbg June 25th. 1779

I have recd. from Mr. Hunter £2000. I shall not put it into the loan office as it is does not appear that Certificates will be taken in payment for land. I have applied to Col Zane on the subject of Iron, but can not get a positive promise. He has taken a Mem. and says he will write to you immediately on his return home. I was sorry to find the Horse you sent me in such meagre plight. The dry weather has so much injured the pasturage that I am obliged to be at some little expence in forage. This with the sickliness of the place and season will induce me to come up as soon as possible. I can not yet determine the time, but suppose it will be between the 10 & last of next Month. I send by Majr Moore the last Newspapers & refer you to him for an acct. of the public proceedings.
With great affection I remain Yr. Dutiful son
James Madison Junr
